DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1-2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (as discussed in [0028]-[0032] of Applicant’s Specification).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore: 
the input inverter and output inverter of claim 1 with the input delay element and output delay elements of claims 2-3; and 
the first and second registers receives a reset signal and one of the first and second registers uses flip-flops with asynchronous reset and the other register uses flip-flops with asynchronous set.
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities: “invertor” should be “inverter”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 recite the limitation "the inverter" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claims.
The claims define an input inverter and an output inverter.  Therefore, it is unclear which inverters are being referred to in the limitation “comparing the output of the inverter and the output of one of the original circuit and the dual circuit not connected to the inverter”.  For the purposes of examination, Examiner will interpret this limitation as “comparing the output of the output inverter and the output of one of the original circuit and the dual circuit not connected to the output inverter”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6-12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vilela (US 2013/0238945) in view of Kurosawa (US 2003/0196140).
For claim 1, Vilela teaches a circuit system (Figure 2), comprising: 
an original circuit (12);
 a dual circuit (11), wherein the dual circuit is a dual of the original circuit ([0016]); 
and a comparator (30) receiving and comparing the output of the original circuit and the output the dual circuit, wherein the comparator indicates an error when the received outputs are not identical and indicating no error when the received outputs are identical ([0034]).
Viela fails to distinctly disclose:
an input inverter connected to the dual circuit, wherein the input inverter inverts system inputs; 
an output inverter connected to one of the original circuit and the dual circuit, wherein the output inverter inverts the output of the connected original circuit or dual circuit; and 
a comparator receiving and comparing the output of the output invertor and the output of one of the original circuit and the dual circuit not connected to the output inverter.
However, Kurosawa teaches an input buffer (all of Figure 1 except for CPU) and an output buffer (all of Figure 2 except for CPU).  
Kurosawa teaches that his input buffer “detects whether or not the input buffer transistor (included in the inverter circuit Tr1 in this case) at the I/O of the microcomputer 101 is broken down by a surge by comparing the input potential with the output potential of the input buffer transistor. As a transistor which is predicted to be broken down by a surge is included in the inverter circuit Tr1, the installment of the circuit that detects if the transistor is operating normally or the exclusive OR inverter circuit Tr2 can make it possible to adequately cope with an abnormality of the transistor when detected….  the CPU 1 of the microcomputer 101 reads the value from the register circuit 7 and can detect that the inverter circuit Tr1 is abnormal when the read value has an H level.” ([0031]-[0033]).
Kurosawa teaches that his output buffer “detects whether or not the output buffer transistor (included in the inverter circuit Tr3 in this case) at the I/O of the microcomputer 102 is broken down by a surge by comparing the input potential with the output potential of the output buffer transistor. As a transistor which is predicted to be destructedby a surge is included in the inverter circuit Tr3, the installment of the circuit that detects if the transistor is operating normally or the exclusive OR inverter circuit Tr4 can make it possible to adequately cope with an abnormality of the transistor when detected… the CPU 1 of the microcomputer 102 reads the value from the register circuit 7 and can detect that the inverter circuit Tr3 is abnormal when the read value has an H level.” ([0040]-[0042]).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to implement Kurosawa’s input buffer between Viela’s 10 and 11 and Kurosawa’s output buffer between 12 and 30 in order to detect a surge-oriented destruction or breakdown corresponding to a transistor in Viela’s CPUs 11 and 12 ([0012]-[0014] of Kurosawa).
For claim 2, Viela as modified by Kurosawa as defined above teaches the limitations of claim 1 and Viela further teaches:
an input delay element (21) connected to the input of the original circuit (as understood by examination of Figure 2); and 
an output delay element (23) connected to the output of the dual circuit (as understood by examination of Figure 2).
For claim 3, Viela as modified by Kurosawa as defined above teaches the limitations of claim 1 and Viela further teaches:
an input delay element connected to the input of the dual circuit (21); and 
an output delay element connected to the output of the original circuit (23, as further explained below).
It is noted that Viela teaches that CPU#1 and CPU#2 in Figure 2 are redundant ([0031]).  Thus, either of Viela’s CPUs can be assigned as an original or dual circuit.  Furthermore, the reasons listed above to supply an input buffer and output buffer to Viela’s 11 and 12, respectively, apply to supplying an output buffer and input buffer to Viela’s 11 and 12, respectively.
For claim 4, Viela as modified by Kurosawa as defined above teaches the limitations of claim 1 and Viela further teaches:
the original circuit is a combinatorial logic circuit with a plurality of logic gates and the dual circuit has a plurality of dual logic gates corresponding to the plurality logic gates in the original circuit (CPUs are inherently combinatorial logic having a plurality of logic gates).
For claim 6, Viela as modified by Kurosawa as defined above teaches the limitations of claim 1 and Viela further teaches:
the output inverter is connected to the original circuit (as understood by the rejection of claim 1 above).
For claim 7, Viela as modified by Kurosawa as defined above teaches the limitations of claim 1 and Viela further teaches:
the output inverter is connected to the dual circuit (as understood by the rejection of claim 3 above).
For claim 8, Viela teaches a secure system (error containment, Abstract), comprising: 
an original circuit (12);
a dual circuit (11), wherein the dual circuit is a dual of the original circuit ([0016]); 
and a comparator (30) receiving and comparing the output of the original circuit and the output the dual circuit, wherein the comparator indicates an error when the received outputs are not identical and indicating no error when the received outputs are identical ([0034]).
Viela fails to distinctly disclose:
an input inverter connected to the dual circuit, wherein the input inverter inverts system inputs;
an output inverter connected to one of the original circuit and the dual circuit, wherein the output inverter inverts the output of the connected original circuit or dual circuit; and 
a comparator receiving and comparing the output of the invertor and the output of one of the original circuit and the dual circuit not connected to the inverter, wherein the comparator indicates an error when the received outputs are not identical and indicating no error when the received outputs are identical.
However, Kurosawa teaches an input buffer (all of Figure 1 except for CPU) and an output buffer (all of Figure 2 except for CPU).  
Kurosawa teaches that his input buffer “detects whether or not the input buffer transistor (included in the inverter circuit Tr1 in this case) at the I/O of the microcomputer 101 is broken down by a surge by comparing the input potential with the output potential of the input buffer transistor. As a transistor which is predicted to be broken down by a surge is included in the inverter circuit Tr1, the installment of the circuit that detects if the transistor is operating normally or the exclusive OR inverter circuit Tr2 can make it possible to adequately cope with an abnormality of the transistor when detected….  the CPU 1 of the microcomputer 101 reads the value from the register circuit 7 and can detect that the inverter circuit Tr1 is abnormal when the read value has an H level.” ([0031]-[0033]).
Kurosawa teaches that his output buffer “detects whether or not the output buffer transistor (included in the inverter circuit Tr3 in this case) at the I/O of the microcomputer 102 is broken down by a surge by comparing the input potential with the output potential of the output buffer transistor. As a transistor which is predicted to be destructedby a surge is included in the inverter circuit Tr3, the installment of the circuit that detects if the transistor is operating normally or the exclusive OR inverter circuit Tr4 can make it possible to adequately cope with an abnormality of the transistor when detected… the CPU 1 of the microcomputer 102 reads the value from the register circuit 7 and can detect that the inverter circuit Tr3 is abnormal when the read value has an H level.” ([0040]-[0042]).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to implement Kurosawa’s input buffer between Viela’s 10 and 11 and Kurosawa’s output buffer between 12 and 30 in order to detect a surge-oriented destruction or breakdown corresponding to a transistor in Viela’s CPUs 11 and 12 ([0012]-[0014] of Kurosawa).
For claim 9, Viela as modified by Kurosawa as defined above teaches the limitations of claim 8 and Viela further teaches:
an input delay element (21) connected to the input of the original circuit (as understood by examination of Figure 2); and 
an output delay element (23) connected to the output of the dual circuit (as understood by examination of Figure 2).
For claim 10, Viela as modified by Kurosawa as defined above teaches the limitations of claim 8 and Viela further teaches:
an input delay element connected to the input of the dual circuit (21); and 
an output delay element connected to the output of the original circuit (23, as further explained below).
It is noted that Viela teaches that CPU#1 and CPU#2 in Figure 2 are redundant ([0031]).  Thus, either of Viela’s CPUs can be assigned as an original or dual circuit.  Furthermore, the reasons listed above to supply an input buffer and output buffer to Viela’s 11 and 12, respectively, apply to supplying an output buffer and input buffer to Viela’s 11 and 12, respectively.
For claim 11, Viela as modified by Kurosawa as defined above teaches the limitations of claim 8 and Viela further teaches:
the secure system is one of a secure processor, secure memory, cryptographic system, and secure controller (secure processor, as understood by examination of Figure 2 and Abstract).
For claim 12, Viela as modified by Kurosawa as defined above teaches the limitations of claim 8 and Viela further teaches:
the original circuit is a combinatorial logic circuit with a plurality of logic gates and the dual circuit has a plurality of dual logic gates corresponding to the plurality logic gates in the original circuit (CPUs are inherently combinatorial logic having a plurality of logic gates).
For claim 14, Viela as modified by Kurosawa as defined above teaches the limitations of claim 8 and Viela further teaches:
the output inverter is connected to the original circuit (as understood by the rejection of claim 1 above).
For claim 15, Viela as modified by Kurosawa as defined above teaches the limitations of claim 8 and Viela further teaches:
the output inverter is connected to the dual circuit (as understood by the rejection of claim 3 above).
Allowable Subject Matter
Claims 5 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070. The examiner can normally be reached M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Yousseff can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C PUENTES/Primary Examiner, Art Unit 2849